DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Hayasaka (US 20160217318 A1, hereinafter “Hayasaka”)
Kim et al. (US 20030206171 A1, hereinafter “Kim”)
Zhang et al. (US 20060078172 A1, hereinafter “Zhang”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka (US 20160217318 A1, hereinafter “Hayasaka”) in view of Kim et al. (US 20030206171 A1, hereinafter “Kim”) and in view of Zhang et al. (US 20060078172 A1, hereinafter “Zhang”).
Regarding claims 1, 3 and 8:
Hayasaka teaches a facial feature detecting apparatus  (Hayasaka abstract [0011]-[0014], where Hayasaka teaches images processing device, image processing method and program for detecting features such as feature point coordinates of a person face) comprising:
a feature sensor configured to acquire information on facial features of a subject (Hayasaka [0073], where Hayasaka teaches an image device configured to capture images and provide them as input images);
a feature detecting unit configured to detect the facial features of the subject from the information acquired by the feature sensor (Hayasaka [0045], [0054], fig. 4, where Hayasaka teaches a face feature pint detection unit for detecting facial features);
a three-dimensional coordinates calculating unit configured to calculate three-dimensional coordinates of the facial features of the subject (Hayasaka [0036], [0038], [0044] figs. 1, 3 and 4, where Hayasaka teaches generating three dimensional  face model of a person’s face and posture information such as direction and rotate the face accordingly); and
a feature position estimating unit configured to estimate first three-dimensional coordinates of a first facial feature from second three-dimensional coordinates of a second facial feature of the detected facial features, on a basis that the first facial feature and the second facial feature are located at bilaterally symmetrical positions (Hayasaka [0011], [0036], [0038]-[0040], [0044], [0064] [0083]figs. 1, 3-8, where Hayasaka teaches estimating a plurality of three-dimensional coordinates of facial features and generating a normalized face image based on relationship between position of plurality of features.
Hayasaka fails to explicitly teach if the corresponding relationship is, for example, bilateral symmetrical positions.
	However, using bilateral symmetrical position of a face features to fill in missing information on a person face is well-known in the art on would have been a viable option. Nonetheless, Kim in the same line of endeavor teaches  and apparatus and method for creating three-dimensional caricature wherein processing unit is used to detect features points such as the location of the eyes from input of a facial images and determine the center points of the eyes which are bilaterally symmetrical, and positions of other features can be easily detected by using an appropriate proportional relationship once the center points of eyes are positioned (Kim [0014], [0042], [0102], figs. 3). And Zhang teaches 3D face authentication and recognition based on bilateral symmetry analysis where the location of features point is determined based on position of other feature point using bilateral symmetry (Zhang [0003]-[0004], [0013], [0016], figs. 8 and 13).
	Therefore, taking the teachings of Hayasaka, Kim and Zhang as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use bilateral symmetry to fill out area that are not visible or occluded by other object, since positions of other features can be easily detected by using an appropriate proportional relationship once the center points of eyes are positioned (Kim [0042]).
Regarding claim 2:
Hayasaka in view of Kim and in view of Zhang teaches further comprising a median line estimating unit configured to estimate a median line of a face of the subject, based on the three-(Zhang [0003]-[0004], [0013], [0016], [0025], [0062], [0076],figs. 7-8 and 13).
Regarding claim 4:
Hayasaka in view of Kim and in view of Zhang teaches wherein, when the feature detecting unit is unable to detect the given facial feature of the subject from the information acquired by the feature sensor, the 3D model information acquiring unit acquires the given three-dimensional coordinates of the given facial feature of the subject from the 3D model storage (Hayasaka [0011], [0036], [0038]-[0040], [0044], [0064] [0083]figs. 1, 3-8; (Kim [0014], [0042], [0102], figs. 3; Zhang [0003]-[0004], [0013], [0016], [0025], [0062], [0076],figs. 7-8 and 13, where stored three-dimensional information can be used to correct for missing information).
Regarding claim 5:
Hayasaka in view of Kim and in view of Zhang teaches further comprising:
a face direction reverse rotation unit configured to cause the facial features of the subject to be reversely rotated in accordance with the estimated face direction, and calculate the second three-dimensional coordinates of the facial features of the subject in the frontal face direction; and a 3D model accumulating unit configured to accumulate, in the 3D model storage, the calculated second three-dimensional coordinates of the facial features of the subject in the frontal face direction (Hayasaka [0011], [0036], [0038]-[0040], [0044], [0064] [0083]figs. 1, 3-8; (Kim [0014], [0042], [0102], figs. 3; Zhang [0003]-[0004], [0013], [0016], [0025], [0062], [0076],figs. 7-8 and 13, where the face rotation can be done in any direction to match the face direction for feature points comparison and adjustment).
Regarding claim 6:
Hayasaka in view of Kim and in view of Zhang teaches wherein, when the estimated face direction is the frontal face direction, the 3D model accumulating unit does not accumulate, in the 3D model storage, second three-dimensional coordinates of an ear of the subject in the frontal face direction (Hayasaka [0011], [0036], [0038]-[0040], [0044], [0064] [0083]figs. 1, 3-8; (Kim [0014], [0042], [0102], figs. 3; Zhang [0003]-[0004], [0013], [0016], [0025], [0062], [0076],figs. 7-8 and 13, where the face rotation can be done in any direction to match the face direction for feature points comparison and adjustment when the face is frontal face direction. Accumulating the ear coordinates or not based on whether they are reliable or useful or not would have been obvious to one of ordinary skill in the art to avoid erroneous data or data that are not useful thereby saving resources).
Regarding claim 7:
Hayasaka in view of Kim and in view of Zhang teaches wherein the 3D model accumulating unit calculates an average of the second three-dimensional coordinates of the facial features accumulated in the 3D model storage at regular intervals for each facial feature type, and deletes three-dimensional coordinates of a facial feature that is farthest from the average, from the 3D model storage (Hayasaka [0011], [0036], [0038]-[0040], [0044], [0064] [0083]figs. 1, 3-8; (Kim [0014], [0042], [0102], figs. 3; Zhang [0003]-[0004], [0013], [0016], [0025], [0062], [0076],figs. 7-8 and 13, where the coordinates are adjusted to obtain the correct ones. Which can be averaging, adding, ration and the removal of the false or wrong coordinates, which would have been obvious to one of ordinary skill in the art).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.